Citation Nr: 1454719	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to February 1975 and from May 1, 1978, to September 15, 1991.  A period of active service from September 16, 1991, to October 9, 1998, has been found to be dishonorable for benefits purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In September 2013, the Board dismissed an appeal for the issue of entitlement to service connection for drug and alcohol dependence and remanded the service connection claims for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder, and for Hepatitis C.  It was also noted that the Hepatitis C issue was found to be inextricably intertwined with the appeal for entitlement to service connection for a psychiatric disorder.  A subsequent October 2014 rating decision granted entitlement to service connection for PTSD and noted that the appeal was considered to be fully resolved.  Secondary service connection for drug dependence was not addressed; however, the Board finds this issue has been raised again by an October 2014 VA examination report and is inextricably intertwined with the issue remaining on appeal.  The Hepatitis C issue was addressed in an October 2014 supplemental statement of the case (SSOC), and is the only matter remaining within the Board's appellate jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the issue remaining on appeal was previously remanded, in light of the subsequent rating action establishing service connection for PTSD the Board finds further development is required prior to appellate review.  The record shows the Veteran has asserted that his Hepatitis C developed including as a result of drug use and risky sexual behavior which he attributed to choices made because of his psychiatric disability.  As a result of the award for service connection for PTSD, such statements raise the issue of entitlement to secondary service connection for drug dependence and Hepatitis C.  These matters were not addressed in the October 2014 SSOC nor was the Veteran provided notice of the requirements necessary to substantiate such claims.  

The Board notes the available record includes medical opinions stating that the Veteran's Hepatitis C was incurred as a result of his drug use, but that service treatment records include dental treatment reports showing the Veteran reported having contracted hepatitis in 1985.  No medical opinion addressing whether these reports indicate Hepatitis C developed in 1985 has been obtained.  Therefore, further development as to the direct service connection issue remaining on appeal is also required.

The Board notes, however, that the October 2014 VA examination report which the AOJ identified as the basis for the PTSD award appears to have provided a favorable etiology opinion based upon an inaccurate factual predicate.  Although the examiner reported that the "claims file was available and was reviewed in its entirety," pertinent documents of record were not identified as having been reviewed.  Specifically, the October 2014 report noted that the "C-File" and electronic medical records were reviewed, but there is no indication in the report that the examiner actually reviewed a statement received by VA on May 26, 2010, wherein the Veteran admitted that he "did have oral sex with [his] brother and sex with [his] sister, but [that] this did not cause [his] PTSD."  In fact, the October 2014 VA examination report noted that the Veteran had first reported in 1998 that he had been sexually abused as a child, but that during a September 2007 inpatient hospitalization he "admitted that the childhood abuse was actually a rape that occurred when he was 21 years of age" during military service.  This evidence cannot be reconciled upon review of the available record.  A comprehensive review of the record also reveals other inconsistent statements as to the claimed PTSD stressor incident and as to the Veteran's reports of service and combat exposure in Vietnam and Iraq.

While the PTSD service connection issue is not presently reviewable by the Board, the secondary service connection claim arising from that decision is a de novo determination within the Board's present jurisdiction.  The United States Court of Appeals for the Federal Circuit has held that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself."  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("[R]eliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran."); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (stating that Board may reject a medical opinion based on facts previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that Board may reject a medical opinion that is based on an appellant's statement that is contradicted by other facts in the record).

Additionally, the United States Court of Appeals for Veterans Claims has held that "an adequate medical report must rest on correct facts and reasoned medical judgment so as [to] inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding in the context of weighing one medical opinion with another that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion"); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) ("An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.' " (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994))); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In light of the inconsistent evidence of record and the complex nature of the medical etiology matters at issue, the Board finds that clarification of the October 2014 VA examiner's opinion is required.  The examiner should be requested to review the entire appellate record, including the statement from the Veteran received by VA on May 26, 2010, and to reconcile the apparent inconsistencies or clarify the factual bases upon which the prior etiology opinions rested.  However, if the examiner is unavailable, an additional VA examination with a board-certified psychiatrist should be conducted.  A VA opinion should also be obtained that adequately addresses whether service dental treatment reports showing the Veteran reported having contracted hepatitis in 1985 indicate Hepatitis C developed in 1985.  Opinions obtained by the AOJ which do not adequately address these issues must be returned for corrective action.  As the secondary service connection for drug dependence issue is inextricably intertwined with the Hepatitis C issue on appeal, that claim must be adjudicated by the AOJ prior to final appellate review of the Hepatitis C issue.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the requirements necessary to substantiate his secondary service connection claims, and develop and adjudicate the claim for drug dependence.  The Veteran and his representative should be notified of any determination adverse to this claim and advised of the procedural and appellate rights.  All efforts to develop and adjudicate this claim must be documented in the record.  

2.  Request that the October 2014 VA examiner review the entire appellate record, including the statement from the Veteran received by VA on May 26, 2010, and reconcile the apparent inconsistencies in the Veteran's statements or clarify the factual bases upon which the prior etiology opinions rested.  If the examiner is unavailable, an additional VA examination with a board-certified psychiatrist should be conducted for opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's drug dependence and/or Hepatitis C developed as a result of active service or a service-connected disability.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has Hepatitis C as a result of active service, to include his reported hepatitis exposure in 1985.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



